Opinion by
Oblad y, J.,
The horse deal, at the foundation of this case differs from the average one, only in being somewhat more ingeniously arranged, but its solution depends on the credibility to be given the respective participants.
On the trial, the jury was instructed fully as to the rules of law applicable to the disputed facts, in a clear and adequate charge, arid told, “The case practically rests upon whose testimony you will believe. Sahm testifies to a certain state of facts, under which if the jury find to be true, he ought to have a verdict. Snyder testifies to another state of facts, which if true, would entitle the defendant to a verdict, and the jury must decide between the testimony of the parties.”
In the opinion filed by Landis, J., refusing a new trial the whole subject is carefully reviewed, and so satisfactory that it is not necessary to add anything thereto; for the reasons therein stated,
The judgment is affirmed.